DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group II in the reply filed on 16 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 21 September 2020 is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities:  
In paragraph [0081] the specification states “the detection circuit 161 and the timing control circuit 110 are connected to an output end of the AND gate circuit 163” however Figure 5 clearly shows that the detection circuit and the timing control circuit are connected to an input end of the AND gate circuit. The examiner notes that although the specification also says “output” in paragraph [0081], the specification also recites in paragraph [0082] “the AND gate circuit 163 is used to ensure that the AND gate circuit 163 has an output when the first signal and the power starting signal simultaneously satisfy the condition.” It wouldn’t be possible to have an output based on the first signal and the power starting signal if those signals are connected to an output end.  Thus they must be input to the AND gate, i.e. connected to the input end.  Thus the specification should be amended to be commensurate with the drawings.
Appropriate correction is required.

Claim Objections

Claim 6 is objected to because of the following informalities:  
Claim 6 recites “configured to reading initial data” which is improper English.  The limitation should be changed to recite “configured to read initial data”.
Claim 9 recites “where the gate circuit comprises an AND gate circuit, the detection circuit and the timing control circuit are connected to an output end of the AND gate circuit” whoever, the drawings clearly show that the detection circuit and the timing control circuit are connected to an input end of the AND gate circuit, see Figure 5 of the application.  The examiner notes that although the specification also says “output” as in claim 9, the specification also recites in paragraph [0082] “the AND gate circuit 163 is used to ensure that the AND gate circuit 163 has an output when the first signal and the power starting signal simultaneously satisfy the condition.” It wouldn’t be possible to have an output based on the first signal and the power starting signal if those signals are connected to an output end.  Thus they must be input to the AND gate, i.e. connected to the input end.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2011/0169796)

Regarding claim 6, Guo et al. disclose a display device, comprising a backlight circuit and a display panel, the backlight circuit provides backlight for the display panel, the display panel comprises:
a timing control circuit, configured to reading initial data of the display panel (Figure 1, timing control circuit 270. When the device is turned on initial data to create a 60 Hz signal will be “read” otherwise the 60 Hz timing signals described in paragraph [0024] would not be able to be created.);
a power circuit, configured to supply power to the display panel (Figure 1, power circuit 230, see paragraph [0017].);
a gate driver, configured to drive a scanning line of the display panel (Figure 1, gate driver 250 drives scan lines 212.); and
a control circuit (Figure 1, control circuit 280);
the timing control circuit outputs a first signal to the control circuit (Figures 1 and 2, first signal 271, see paragraph [0020] “the frequency detection unit 281 is configured to sample timing control signals output from the timing control circuit 270.”);
the power circuit outputs a second signal to the control circuit (Figures 1 and 2, VDD is a second signal.); and
the control circuit controls the gate driver to output a drive signal according to the first signal and the second signal (Figure 2, drive signal 189 and paragraph [0026], scan signals.).

Regarding claim 7, Guo et al. disclose the display device according to claim 6, wherein the second signal comprises a starting voltage signal (Figure 2, VDD is a starting voltage.), the starting voltage signal is output to the gate driver (Paragraph [0023], when OE is high 289 outputs VDD), and the control circuit controls the gate driver to output a drive signal according to the first signal and the starting voltage signal (Paragraph [0026], according to the first timing control signal and the wave signal which will be VDD as explained above [when OE is high].).

Regarding claim 8, Guo et al. disclose the display device according to claim 7, wherein the control circuit (Figure 2) comprises a detection circuit (Figure 2, 286) and a gate circuit (Figure 2, 285/282), and the detection circuit reads the starting voltage signal and outputs a power starting signal (Figure 2, 286 “reads” VDD and outputs VDD [power starting signal] when OE is high.);
the detection circuit is connected to the power circuit and the gate circuit separately (Figure 2 shows 286 separately connected to the power circuit via the source and the gate circuit via its gate and drain.), and the gate circuit is further connected a timing control chip (Figure 2 shows 285/282 connected to a timing control chip 281.):
.

Allowable Subject Matter

Claim 18 is allowed.

Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
where the gate circuit comprises an AND gate circuit, the detection circuit and the timing control circuit are connected to an input end of the AND gate circuit, and the AND gate circuit controls the gate driver to output a drive signal according to the first signal and the starting voltage signal” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for indicating allowable subject matter is that claim 10 recites “wherein the control circuit comprises: a buck circuit, configured to reduce the voltage of an input signal: and a switch circuit, configured to judge an output signal…the timing control circuit is connected to the first input end of the switch circuit, the power circuit is connected to the second input end of the switch circuit through the buck circuit, and the output end of the switch circuit is connected to the gate driver” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 11-17 are objected to due to their dependency from claim 10.
The primary reasons for indicating allowable subject matter is that claim 18 recites “the control circuit comprises a first resistor, a second resistor, a third resistor, a fourth resistor, a first field effect transistor, a second field effect transistor and a third field effect transistor; the timing control circuit is connected to the gate of the second field effect transistor; the power circuit is connected in series with the first resistor and the second resistor, the gate of the first field effect transistor is connected between the first resistor and the second resistor, the drain of the first field effect transistor and the drain of the second field effect transistor are jointly connected to the gate of the third field effect transistor, and the gate of the third field effect transistor is connected in series with the third resistor and grounded; the source of the first field effect transistor, the source of the second field effect transistor and the source of the third field effect transistor are jointly connected to a supply voltage, the drain of the third field effect transistor is connected to the gate driver, and the drain of the third field effect transistor is connected in series with the fourth resistor and grounded” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shin (US 2007/0279361) disclose a timing controller, a power circuit and a gate driver, where the gate driver outputs gate signals according to the outputs from the timing controller and power circuit (See Figure 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
28 September 2021